      Case 6:21-cv-00116 Document 1 Filed 01/15/21 Page 1 of 13 PageID 1




                     IN THE UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA

                                  ORLANDO DIVISION

                                        CASE NO.:

RALPH MILLER,

       Plaintiff,
vs.

MAGICAL CRUISE COMPANY, LIMITED,
d/b/a DISNEY CRUISE LINES,
a foreign corporation,

      Defendant.
________________________________________/

                    COMPLAINT AND DEMAND FOR JURY TRIAL

       RALPH MILLER (“Plaintiff”) files this Complaint and Demand for Jury Trial

against MAGICAL CRUISE COMPANY, LIMITED, d/b/a DISNEY CRUISE LINES, a

foreign corporation, (“Defendant”) and alleges as follows:

       1.     This is an action for damages in excess of the jurisdictional limits of this

Court, exclusive of costs and interest. Plaintiff is seeking damages in excess of seventy five

thousand dollars ($75,000.00), exclusive of interest, costs and attorney’s fees. This Court

has jurisdiction based on 28 USC § 1333.

       2.     Plaintiff is a citizen of Jamaica, is over twenty-one years old, and is otherwise

properly before the Court.

       3.     Defendant is a foreign corporation, based in Celebration, Florida, which is

authorized to conduct and is conducting business in the State of Florida.

       4.     At all times material hereto, Defendant personally or through an agent:
      Case 6:21-cv-00116 Document 1 Filed 01/15/21 Page 2 of 13 PageID 2




       a.     Operated, conducted, engaged in and/or carried on a business
              venture in the State of Florida, and in particular Orange County,
              Florida;

       b.     Engaged in substantial business activity in the State of Florida, and in
              particular in Orange County, Florida;

       c.     Operated vessels and provided vessels for cruises in the water of this
              state; and

       d.     Committed one or more acts as set forth in Florida Statute Section
              48.08 (1), 48.181, and 48.193, which submit Defendant to jurisdiction
              and venue of this Court.

       5.     Pursuant to Florida Statute Section 47.051, venue is proper in Orange County

pursuant to the forum selection clause contained in the employment contract between

Plaintiff and Defendant.

       6.     At all times material hereto, Defendant owned, operated, maintained, or

controlled the M/S WONDER and its appurtenances and equipment, and employed and

controlled the crew.

       7.     At all times material hereto, Defendant employed Plaintiff to serve as a

seaman, as defined by the General Maritime Law and 46 U.S.C. 688 et seq., (commonly

known as the “Jones Act”), aboard the M/S WONDER.

       8.     Pursuant to the Jones Act and the General Maritime Law, Defendant owed

Plaintiff the non-delegable duty to arrange, provide and pay for prompt, adequate, and

complete medical care and treatment for illnesses and/or injuries that Plaintiff may

experience while in service to the vessel.


                                             -2-
      Case 6:21-cv-00116 Document 1 Filed 01/15/21 Page 3 of 13 PageID 3




       9.     Pursuant to the Jones Act and the General Maritime Law, Defendant owed

Plaintiff the non-delegable duty to provide maintenance and cure for illnesses or injuries

that Plaintiff may experience while in service to the vessel.

       10.    At all times material hereto, Defendant employed Plaintiff as a dining room

server aboard the M/S WONDER.

       11.    At all times material hereto, the M/S WONDER was in navigable waters.

       12.    On or about September 18, 2017, Plaintiff was performing his duties as a

dining room server. He lifted a water pitcher when he felt pain and heard a “pop” in his

right shoulder. Plaintiff went to the ship’s infirmary where he was given medication.

       13.    Plaintiff subsequently underwent an MRI which revealed that Plaintiff

suffered from a partial tear of the supraspinatus tendon, rotator cuff tendinitis and

degenerative arthosis of the acromioclavicular joint.

       14.    Due to his injuries, Plaintiff was unable to perform his job duties and was

sent home to Jamaica on September 28, 2017. Defendant’s healthcare providers diagnosed

Plaintiff as having a right rotator cuff tear which required surgery. On January 19, 2018,

Plaintiff underwent the recommended surgery in Jamaica.

       15.    The surgeon in Jamaica lacked the appropriate education, training and

experience and performed the surgery in a negligent and inadequate manner.

       16.    Defendant is vicariously liable for the sub-standard and negligent surgery

which caused injury to Plaintiff.


                                            -3-
      Case 6:21-cv-00116 Document 1 Filed 01/15/21 Page 4 of 13 PageID 4




       17.    Defendant also failed to provide Plaintiff with appropriate post-surgery

medical care, rehabilitation and physical therapy which caused Plaintiff to experience

additional limitations and physical injury.

       18.    Plaintiff is currently unable to lift his right arm more than forty-five degrees,

among other limitations. Plaintiff requires another surgery in order to obtain his maximum

medical improvement.

       19.    Plaintiff sought medical care and treatment from Defendant for the above

described injuries. Defendant did not provide Plaintiff with prompt, adequate and

complete medical treatment, medicine, surgery, rehabilitation and therapy. In particular,

Plaintiff needed appropriate medical treatment for Plaintiff’s right shoulder injury but

Defendant refused to provide all of the necessary and proper medical care.

       20.    Defendant’s failure and refusal to provide Plaintiff with prompt, adequate,

and complete medical care and treatment substantially worsened Plaintiff’s medical

condition, causing Plaintiff to experience additional and unnecessary pain and suffering,

resulting in Plaintiff suffering additional disability and permanent injury.

       21.    Defendant did not pay all of Plaintiff’s wages and daily living expenses which

Defendant was legally obligated to pay pursuant to the General Maritime Law.

       22.    Defendant’s failure and refusal to provide prompt, adequate, and complete

wages and maintenance and cure is willful, arbitrary and capricious, without any legal

justification whatsoever, and in callous disregard for Plaintiff’s rights as a seaman.


                                              -4-
      Case 6:21-cv-00116 Document 1 Filed 01/15/21 Page 5 of 13 PageID 5




       23.    Plaintiff has been unable to undergo surgery at this point because his blood-

sugar levels have been elevated due to diabetes which developed during his employment

with Defendant.

       24.    Defendant has failed and refused to provide adequate and appropriate

medicine and health food in order to control Plaintiff’s diabetes. Defendant has failed to

provide Plaintiff with adequate and ongoing medical care and medicine for Plaintiff’s

diabetes so that his diabetes and blood sugar levels can come under control and Plaintiff

can be cleared for surgery.

       25.    Defendant’s callous and indifferent conduct delayed Plaintiff’s medical care

and treatment and compromised Plaintiff’s mental and physical health and well being.

       26.    Defendant’s conduct is conscious, calculated and deliberate in nature.

Defendant knowingly refused to provide Plaintiff with prompt, adequate, and complete

medical care and treatment, and knowingly failed to meet its obligation to provide

maintenance and cure.

       27.    Plaintiff was required to retain legal counsel, and is obligated to pay

Plaintiff’s attorneys a reasonable fee and expenses for services to be rendered in this cause.

       28.    The causes of action asserted herein arise under 46 U.S.C. 688 et seq.,

(commonly known as the “Jones Act”), and the General Maritime Law as recognized by

the Courts of the United States and the State of Florida.




                                             -5-
        Case 6:21-cv-00116 Document 1 Filed 01/15/21 Page 6 of 13 PageID 6




                                        COUNT I

                                UNSEAWORTHINESS

        29.   Plaintiff re-alleges and re-avers Paragraphs 1 through 28.

        30.   At all times material hereto, Defendant owned, operated, maintained, or

controlled the M/S DISNEY WONDER, and its appurtenances and equipment, and

employed and controlled the crew, and implemented work practices aboard this cruise

ship.

        31.   At all times material hereto, the Defendant owed the Plaintiff the non-

delegable duty to provide Plaintiff with a seaworthy vessel upon which to work.

        32.   Defendant breached the foregoing duty by failing to provide Plaintiff with

a seaworthy vessel on which to work. The vessel was unseaworthy due to the unsafe

policy and practice of Defendant of refusing and failing to send injured crew members to

surgeons with appropriate education, training and experience in the United States and

sending crew members away from the United States to countries where the medical care

and treatment is substandard and inadequate in order to save money for the company.

        33.   In this case, Plaintiff received surgery in Jamaica with a doctor selected by

Defendant who lacked the appropriate education, training, experience and skills necessary

to provide adequate medical care. The surgery took place in Jamaica because Defendant

had refused to send Plaintiff ashore to surgeons in the United States despite the fact that

Disney’s M/S WONDER called on a port in the United States. Instead, Defendant sent


                                            -6-
       Case 6:21-cv-00116 Document 1 Filed 01/15/21 Page 7 of 13 PageID 7




Plaintiff to an incompetent and unskilled surgeon in Jamaica, where the medical care and

treatment is typically inadequate and incompetent, who provided surgery in a negligent

manner.

       34.     As a direct and proximate result of Defendant’s breach of the foregoing legal

duties and the unseaworthiness of the vessel, Plaintiff suffered bodily injury and resulting

pain and suffering, disability, disfigurement, mental anguish, loss of capacity for the

enjoyment of life, loss of earnings, loss of ability to earn money, aggravation of previously

existing conditions, and medical expenses. These losses and injuries are either permanent

or continuing and Plaintiff will suffer these losses and injuries in the future.

       WHEREFORE, Plaintiff prays this Honorable Court enter a judgment against

Defendant for compensatory damages in excess of the jurisdictional limits of this Court,

together with costs, interest, pre-judgment interest, and award any and all other relief this

Court deems appropriate. Further, Plaintiff demands trial by jury of all issues so triable

as of right.

                                        COUNT II

                 FAILURE TO PROVIDE PROMPT, ADEQUATE AND
                       COMPLETE MEDICAL TREATMENT

       35.     Plaintiff re-alleges and re-avers Paragraphs 1 through 28.

       36.     At all times material hereto, under the mandate of the Jones Act §46 U.S.C.

688 et seq., Defendant had an affirmative and legal duty to provide to its crew members,

including Plaintiff, with prompt and adequate medical treatment for any and all injuries

                                             -7-
      Case 6:21-cv-00116 Document 1 Filed 01/15/21 Page 8 of 13 PageID 8




sustained while in the service of the vessel.

       37.      Plaintiff sustained a serious shoulder injury while in the service of Disney’s

M/S WONDER.

       38.      Defendant arranged to have Plaintiff treated by a surgeon in Jamaica lacking

adequate education, training and experience to perform shoulder surgery. The surgery

was below the standard of care and performed in a negligent and careless manner.

Defendant also failed to provide adequate post-surgical medical care, rehabilitation and

physical therapy which made his medical condition worse and resulted in Plaintiff

experiencing permanent limitations and injury. Defendant is vicarious liable for the

negligence of the surgeon who they selected to perform the surgery.

       39.      At all times material hereto, Defendant failed to provide prompt, adequate,

and complete medical care and treatment for Plaintiff’s serious injuries, in the following

respects, by:

       a.       Failing to adequately treat Plaintiff’s orthopedic injuries;

       b.       Failing to provide Plaintiff with prompt, full and complete medical care and

treatment;

       c.       Failing to adequately provide surgery to Plaintiff with an appropriately

educated, trained and experienced surgeon;

       d.       Failing to prescribe appropriate therapy to Plaintiff;

       e.       Failing to promptly arrange and pay for required medical care and treatment


                                               -8-
       Case 6:21-cv-00116 Document 1 Filed 01/15/21 Page 9 of 13 PageID 9




when such medical assistance was medically necessary and directly related to the serious

injuries Plaintiff sustained while in the service of the vessel;

       f.      Hiring and retaining incompetent physicians to attempt to treat Plaintiff;

       g.      Hiring of an incompetent physician to treat an injured crew member, thereby

rendering Defendant vicariously liable for the medical malpractice of this doctor;

       h.      Failing to provide appropriate medical care and treatment, medicine,

counseling and food for his diabetes (high blood sugar) condition, thereby delaying his pre-

surgical clearance and postponing his surgery; and

       i.      Shirking Defendant’s non-delegable and affirmative duty to provide prompt

and adequate medical care, by forcing Plaintiff to receive treatment in Jamaica, rather than

the United States, with an inadequate, untrained and inexperienced surgeon.

       40.     As a direct and proximate result of Defendant’s failure to provide Plaintiff

with prompt, adequate, and complete medical care, Plaintiff sustained additional injuries,

prolonged and delayed recovery, additional pain and suffering, mental anguish,

depression, disability, lost wages, and loss of earning capability.

       WHEREFORE, Plaintiff prays this Honorable Court enter a judgment against

Defendant for compensatory damages in excess of the jurisdictional limits of this Court,

together with costs, interest, pre-judgment interest, and award any and all other relief this

Court deems appropriate. Further, Plaintiff demands trial by jury of all issues so triable

as of right.


                                             -9-
     Case 6:21-cv-00116 Document 1 Filed 01/15/21 Page 10 of 13 PageID 10




                                          COUNT III

      FAILURE TO TIMELY PROVIDE ENTIRE MAINTENANCE AND CURE

       41.     Plaintiff re-alleges and re-avers Paragraphs 1 through 28.

       42.     Plaintiff sustained injuries while serving as a member of crew of the M/S

WONDER.

       43.     Pursuant to the General Maritime Law, Plaintiff is entitled to recover

maintenance and cure from Defendant until Plaintiff reaches the point of maximum

medical cure. Such maintenance and cure includes, among other items, sick wages,

lodging expenses, food, beverages, living expenses, travel expenses to and from healthcare

providers, the costs of medical care and treatment, therapy, medication, surgery,

rehabilitation, mental counseling and other medical expenses.

       44.     Defendant purposefully refused to arrange for and pay such medical cure

despite its knowledge that such is required by law and necessary for the support and

medical treatment of Plaintiff.      Defendant failed to meet its maintenance and cure

obligations, in the following respects, by:

       a.      Failing to make appropriate arrangements for Plaintiff’s medical care and

treatment;

       b.      Failing to pay Plaintiff all of Plaintiff’s actual daily living expenses and all of

Plaintiff’s cure;

       c.      Ignoring and/or unreasonably delaying in responding to Plaintiff’s attempts


                                              -10-
     Case 6:21-cv-00116 Document 1 Filed 01/15/21 Page 11 of 13 PageID 11




to obtain the prompt and adequate maintenance and cure to which Plaintiff is legally

entitled to by law;

       d.     Unreasonably delaying in paying Plaintiff’s maintenance and sick wages, and

paying an amount which was inadequate;

       e.     Refusing to reimburse Plaintiff for the medical expenses, medication, travel

expenses, lodging, food, beverages, and other living expenses which Plaintiff incurred;

       f.     Failing to provide appropriate medical treatment for Plaintiff;

       g.     Failing to authorize mental counseling, psychotherapy, or other professional

support and assistance for Plaintiff’s mental anguish and depression;

       h.     Engaging in a pattern of systematic delay, avoidance, and denial designed

and intended by Defendant to demoralize, intimidate and defeat Plaintiff from obtaining

Plaintiff’s basic maintenance and cure obligations;

       i.     Hiring incompetent doctors who performed negligent medicine; and

       j.     Sending Plaintiff to Jamaica and then refusing to timely provide complete

maintenance and cure even though Plaintiff had been injured and needed medical

treatment and had not reached maximum medical improvement.

       k.     Failing to provide appropriate medical care and treatment, medicine,

counseling and food for his diabetes (high blood sugar) condition, thereby delaying his pre-

surgical clearance and postponing his surgery.

       45.    Plaintiff employed undersigned counsel in order to assert Plaintiff’s rights


                                            -11-
       Case 6:21-cv-00116 Document 1 Filed 01/15/21 Page 12 of 13 PageID 12




and to obtain what Defendant failed and refused to arrange, provide and pay for to date

and in the future.

        46.    Defendant’s failure to pay Plaintiff’s maintenance and cure is willful,

arbitrary, capricious, in violation of law, without any reasonable basis, and in complete and

total disregard of Plaintiff’s right as a seaman.

        47.    As a direct result of the foregoing acts, Plaintiff incurred maintenance and

medical expenses and has become obligated to pay the undersigned a reasonable attorney

fee.

        WHEREFORE, Plaintiff prays this Honorable Court enter a judgment against

Defendant for compensatory damages in excess of the jurisdictional limits of this Court,

punitive damages, attorney fees, costs, interest, prejudgment interest, and other all other

relief this Court deems appropriate. Further, Plaintiff demands trial by jury of all issues

so triable as of right.

                                   REQUEST FOR JURY

        Plaintiff is entitled to and requests trial by jury against Defendant on all issues and

for all counts alleged in the Complaint.

Dated: January 15, 2021                     Respectfully submitted,

Miami, Florida                               /s/ James M. Walker
                                            James M. Walker
                                            Florida Bar No. 755990
                                            jim@cruiselaw.com
                                            WALKER & O’NEILL, P.A.
                                            Attorneys for Plaintiffs


                                             -12-
     Case 6:21-cv-00116 Document 1 Filed 01/15/21 Page 13 of 13 PageID 13




                                             Plaza 57, Suite 430
                                             7301 S.W. 57th Court
                                             South Miami, Florida 33143
                                             Tel. No.      (305) 995-5300
                                             Facsimile:    (305) 723-7770


                                CERTIFICATE OF SERVICE

       I hereby certify that on January 15, 2021, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF. I also certify that the foregoing is being served
this day on all counsel of record or pro se parties identified on the attached Service List in the
manner specified, either via transmission of Notices of Electronic Filing generated by
CM/ECF or in some other authorized manner for those counsel or parties who are not
authorized to receive electronic notices of Electronic Filing.


                                             /s/ James M. Walker
                                             James M. Walker (755990)




                                        SERVICE LIST

James M. Walker, Esq.
jim@cruiselaw.com
Counsel for the Plaintiff
Walker & O’Neill, P.A.
7301 S.W. 57th Court, Suite 430
South Miami, Florida 33143
Telephone: (305) 995-5300
Facsimile: (305) 723-7770




                                              -13-
